UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February Commission File Number 001-31930 ATLATSA RESOURCES CORPORATION (Translation of registrant’s name into English) 15th Floor, 1040 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4H8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Fatality at Bokoni Mine’s Brakfontein Shaft, dated February 10, 2016. Document 1 Media release FATALITY AT BOKONI MINE’S BRAKFONTEIN SHAFT February 10, 2016 – Atlatsa Resources Corporation (“Atlatsa”) (TSX: ATL; JSE: ATL) deeply regrets to report the death of Ms Ramadimetja Degrecia Phaladi at Bokoni Platinum Mines Proprietary Limited (“Bokoni Mine”). Ms Phaladi, who was employed as an artisan assistant at the Brakfontein shaft was sadly involved in a utility vehicle accident at the shaft. Her co-passenger, Ms Topase Suzan Bhembe remains in hospital and is in a critical but stable condition. Bokoni Mine management and the Department of Mineral Resources are investigating the fatal incident. Whilst the investigation is ongoing, all operations related to the use of trackless equipment at the Brakfontein shaft have been suspended. Other operations at Bokoni Mine remain unaffected. The Atlatsa board of directors and management extend their condolences to Ms Phaladi’s family and friends. On behalf of Atlatsa Prudence Lebina Head of Investor Relations Office: +27 11 779 6800 Email: PrudenceL@atlatsa.com For further information: On behalf of Atlatsa Resources Russell and Associates One Capital Sponsor Services Proprietary Limited Prudence Lebina, Head: Investor Relations Pam McLeod Kathy Saunders / Taryn Carter Office: +27 11 779 6800 Office: +27 11 880 3924 Office: +27 11 550 5010 Email: prudencel@atlatsa.com Mobile: +27 82 872 6387 Email: kathy@onecapital.co.za SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLATSA RESOURCES CORPORATION (Registrant) Date: February 10, 2016 By: /s/ BoipeloLekubo Name: Boipelo Lekubo Title: Chief Financial Officer
